Citation Nr: 0900560	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 
				

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD), evaluating the initial 
rating at 30 percent.  The Board notes that, in an October 
2005 notice of disagreement, the veteran also appealed the 
RO's denial of his claim for a compensable rating for 
bilateral hearing loss.  However, in the February 2006 
substantive appeal to the Board, the veteran explicitly 
limited the issue on appeal to his claim for service 
connection for PTSD.  As such, the veteran's claim for 
entitlement to a compensable rating for bilateral hearing 
loss is not before the Board.  


FINDING OF FACT

Throughout the rating period on appeal, the objective 
evidence reveals that the veteran's PTSD has been manifested 
by symptoms including sleep impairment, nightmares, poor 
family relationships, some disturbance in thought process, 
and suicidal ideation; there is no objective showing of 
delusions, hallucinations, grossly inappropriate behavior, 
persistent danger to oneself or others, disorientation, 
inability to maintain minimal personal hygiene, or memory 
loss for one's own name or occupation.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD, 
but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 
9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless the VA 
shows that the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, the VA must show (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Therefore, no further notice is needed under VCAA.

Next, the VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, the veteran's statements in support of his claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

The veteran is claiming entitlement to an increased rating 
for PTSD.  Disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (rating schedule), which is based upon the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
C.F.R. § 4.1.  In addition, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In determining whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a 70 percent evaluation is 
warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In the present case, the evidence indicates that the 
veteran's PTSD has resulted in moderate to severe impairments 
in his ability to maintain both social and work 
relationships.  In an undated private medical examination 
submitted to the RO in January 2006, the veteran reported 
experiencing constant hypervigilance and extreme irritability 
that greatly affected his job performance.  

Additionally, in the November 2006 VA examination report, the 
examiner found the veteran to be socially isolative, unable 
to form loving relationships with his family, and prone to 
feelings of anger when dealing with others.  The veteran 
reported having no friends and stated that he avoided making 
new friends.  He expressed constant feelings of hopelessness 
and a sense of a foreshortened future.  Because of this sense 
of impending disaster, the veteran was noted to rush to lock 
the gate after his wife left the house in order to keep "the 
doom" from getting in from the outside.  He had difficulty 
falling or staying asleep, and experienced nightmares about 
his experiences in Vietnam.  He also recalled his wartime 
experiences multiple times on a daily basis.  His mood was 
always sad and cynical.  He also had suicidal thoughts, but 
did not have the intent to kill himself.  

Although not prevalent throughout the record, the Board notes 
that, during the private psychiatric examination, the veteran 
displayed illogical and irrelevant speech patterns meeting 
the 70 percent rating criteria.  For example, the veteran 
twice mentioned having a daughter to the examiner.  When the 
examiner asked him about her, the veteran indicated that he 
had a son.  In addition, the veteran reported being upset 
when co-workers called him (redacted) the name he used when 
he first introduced himself to the examiner.  When the 
examiner asked him if he preferred to be called by his actual 
name, the veteran stated that the name (redacted) was fine 
because everyone called him by that name.  

The Board finds that the above symptoms support an initial 70 
percent evaluation for the veteran's PTSD throughout the 
rating period in question.  In making this decision, the 
Board notes that the veteran does not have all the symptoms 
listed in the criteria for assignment of a 70 percent rating.  
For example, the veteran does not experience spatial 
disorientation and there is no showing of neglected hygiene. 
However, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.

Overall, with respect to whether the veteran's disability 
picture most nearly approximates the 70 percent rating under 
Diagnostic Code 9411, the competent evidence is determined to 
be at least in equipoise.  See 38 U.S.C.A. § 5107(a); 
Gilbert, supra.  However, at no point in time is a rating in 
excess of 70 percent warranted, as will be discussed below.

In order to be entitled to a 100 percent evaluation, the 
evidence must demonstrate total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In the present case, the evidence does not reveal gross 
impairment in thought processes or communication.  In each of 
the PTSD examination reports, the examiners noted that the 
veteran appeared oriented to be cooperative and attentive 
during his interviews; and, except for the lapses noted 
above, his speech was clear and coherent.  The competent 
evidence also fails to establish persistent delusions or 
hallucinations; disorientation as to time or place; or an 
inability to remember his name or those of his close 
relations.  Moreover, the veteran was noted by each examiner 
to be appropriately attired for each interview, and his PTSD 
was found to have no affect on most activities of daily 
living.  The evidence of record also fails to reveal grossly 
inappropriate behavior or show that the veteran was a 
persistent danger to himself or others.  Despite feelings of 
anger, the record does not indicate that the veteran has used 
violence against any other person during the course of the 
rating period on appeal.  Additionally, although the veteran 
has expressed suicidal thoughts, he has expressed that he had 
no intention to actually kill himself.  

Overall then, the veteran's thoughts and activities, when 
reviewed in relation to the record as a whole, do not 
demonstrate a disability picture most nearly approximated by 
the next higher 100 percent evaluation for PTSD.

In conclusion, the evidence supports a 70 percent disability 
evaluation throughout the rating period on appeal.  There is 
no basis for a rating in excess of 70 percent for any portion 
of the rating period on appeal.  As the preponderance of the 
evidence is against the claim for such a rating, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

						(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent initial rating for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An initial evaluation in excess of 70 percent is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


